UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended June 30, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number333-158103 REGENCY RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0515726 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Glouchester Ave., Flat 5, Camden Town, London, England, NW1 7AU (Address of principal executive offices) 011-44-207-267-2160 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: July 15, 2011: 2,450,000 common shares 1 Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at June 30, 2011 and December 31, 2010 4 Statement of Operations For the three and six months ended June 30, 2011 and 2010 and for the period December 11, 2006 (Date of Inception) to June 30, 2011 5 Statement of Cash Flows For the six months ended June 30, 2011 and 2010 and for the period December 11, 2006 (Date ofInception) to June 30, 2011 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 20 ITEM 4T. Controls and Procedures 21 PART 11. OTHER INFORMATION 21 ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Submission of Matters to a Vote of Security Holders 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 SIGNATURES. 27 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Regency Resources, Inc. (Pre-exploration stage company) at June 30, 2011 (with comparative figures as at December 31, 2010) and the statement of operations for the three and six months ended June 30, 2011 and 2010 and for the period from December 11, 2006 (date of inception) to June 30, 2011 and the statement of cash flows for the six months ended June 30, 2011 and 2010 and for the period from December 11, 2006 (date of inception) to June 30, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. 3 REGENCY RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $
